Motion and amended motion by plaintiff to dismiss appeal and motion and amended motion by plaintiff to sanction appellants for failure to comply with the Rules of Appellate Procedure dismissed as moot 21 November 2002. Motion by amicus (North Carolina Academy of Trial Lawyers) for leave to submit affidavits dismissed as moot 21 November 2002. Motions by defendants to strike (portions of plaintiff appellee’s brief), and to strike amicus curiae brief and attached appendix of the N.C. Academy of Trial Lawyers dismissed as moot 21 November 2002.